Exhibit 10.3

 

CONTRACTOR’S CORPORATE GUARANTY AGREEMENT

 

 

THIS GUARANTY AGREEMENT dated as of this 25th day of August, 2016 is executed by
General Dynamics Corporation, a Delaware corporation (the “Guarantor”).

 

WHEREAS, National Steel and Shipbuilding Company (“Contractor”) intends to enter
into a contract for the construction of two specialty cargo vessels (the
“Contract”) with Matson Navigation Company, Inc. (“Customer”); and

 

WHEREAS, in connection with the Contract, Customer requested that the Guarantor
agree to guarantee the obligations of Contractor, an indirect wholly owned
subsidiary of the Guarantor, to Customer arising under the Contract in
accordance with the terms and conditions of this Guaranty Agreement.

 

THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the value, receipt and sufficiency of which are acknowledged, the
Guarantor agrees as follows:

 

1.    Guaranty.  Upon the terms and subject to the conditions set forth in this
Guaranty Agreement, the Guarantor unconditionally, absolutely and irrevocably
guarantees the payment of Contractor’s obligations to Customer arising under the
Contract (collectively, the “Guaranteed Obligations”).  The guaranty set forth
herein is one of payment and not of collection.

 

2.    Scope of Guaranteed Obligations.  The Guarantor guarantees that the
Guaranteed Obligations shall be paid when due or in accordance with the terms of
the Contract, as the same may be amended, modified, waived, extended and
supplemented from time to time.  The failure to obtain the consent of the
Guarantor to any such amendment, modification, waiver, extension or supplement
shall not excuse the performance by the Guarantor of its responsibilities to
Customer under this Guaranty Agreement.

 

3.    Enforcement.  Prior to taking any action to enforce its rights under this
Guaranty Agreement, Customer shall notify the Guarantor in writing of the
circumstances surrounding the alleged non-performance of the Guaranteed
Obligations by Contractor.  Upon its receipt of notice of alleged
non-performance, the Guarantor shall be provided with a reasonable period of not
less than 30 days in which to remedy or cure, or cause Contractor to remedy or
cure, such alleged non-performance.  In any action to enforce this Guaranty
Agreement, the Guarantor shall be entitled to assert in its own name any and all
of the rights, defenses, counterclaims, exculpations, indemnities and
limitations on liability that Contractor may be entitled to assert in connection
with such action.

 

4.    Termination.  This Guaranty Agreement is a continuing guaranty and shall
remain in full force and effect until: (i) the indefeasible payment in full of
the Guaranteed Obligations; or (ii) December 31, 2021, whichever is earlier.

 

5.    Certain Limitations.  Notwithstanding any provision of this Guaranty
Agreement or the Contract to the contrary, the aggregate liability of the
Guarantor to Customer pursuant to this





1

--------------------------------------------------------------------------------

 



Guaranty Agreement shall not exceed the amount per Vessel that Contractor is
liable for under the Contract, taking into account the limitations of Article 19
of the Contract, and in no event shall the Guarantor be liable to Customer for
any exemplary, punitive, consequential or other special damages pursuant to this
Guaranty Agreement or otherwise.

 

6.    Assignment.  This Guaranty Agreement shall be binding upon and enforceable
against the Guarantor and its successors and assigns and shall inure to the
benefit of, and be enforceable by, Customer and its permitted successors and
assigns.  This Guaranty Agreement may not be assigned by the Guarantor without
the prior written consent of Customer (such consent not to be unreasonably
withheld).

 

7.    No Third Party Beneficiaries.  This Guaranty Agreement is intended for the
sole and exclusive benefit of Customer and its successors and assigns and shall
not be enforceable by any other party.

 

8.    Governing Law.  This Guaranty Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware.

 

9.    Notices.  Any notice, request or other communication hereunder
to  Customer or the Guarantor shall be in writing and be duly given if delivered
personally or sent by prepaid registered mail to its address or by E-mail (with
confirmation of completed transmission received) to the number and to the
attention of the person set forth below:

 

If to the Guarantor:

 

General Dynamics Corporation

2941 Fairview Park Drive

Falls Church, VA 22042-4513

Attention: Treasurer

Facsimile No.: (703) 876-3366

 

If to Customer:

 

Matson Navigation Company, Inc.

555 12th St.

Oakland, CA 94607

Attn:  Senior Vice President Operations

E-mail:  Rforest@matson.com





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Guarantor has executed this Guaranty Agreement as of the
date first written above.

 

 

 

 

 

 

GENERAL DYNAMICS CORPORATION

 

 

 

 

 

By:

/s/ Gregory Gallopoulos

 

Gregory Gallopoulos

 

Sr. Vice President

 

 

Acknowledged and Agreed this 25th day of August, 2016

 

Matson Navigation Company, Inc.

 

 

    

 

 

 

 

 

 

By:

/s/ Ronald J. Forest

 

 

 

Name: R. J. Forest

 

 

 

Title:  Senior Vice President

 

 

 

3

--------------------------------------------------------------------------------